Exhibit 10.6

 

SERVICES AGREEMENT

 

between

 

DREAMWORKS L.L.C.

 

and

 

DREAMWORKS ANIMATION SKG, INC.

 

Dated as of October 7, 2004



--------------------------------------------------------------------------------

SERVICES AGREEMENT

 

This Services Agreement, dated as of October 7, 2004, is by and between
DreamWorks L.L.C., a Delaware limited liability company (“Studio”), and
DreamWorks Animation SKG, Inc., a Delaware corporation (the “DWA”).

 

RECITALS

 

A. DWA is currently a wholly owned subsidiary of Studio.

 

B. Along with DreamWorks Animation, L.L.C., a Delaware limited liability
company, Studio and DWA have entered into that certain Separation Agreement,
dated as of October 7, 2004 (the “Separation Agreement”), pursuant to which
Studio’s animation business will be separated from the rest of Studio’s business
(the “Separation”).

 

C. In connection with the Separation, the parties agree to the mutual covenants
set forth in this Agreement.

 

D. During the Term (defined below), the parties have agreed that Studio will
continue to provide certain services to DWA and its Subsidiaries (defined below)
and that DWA will provide certain services to Studio and its Subsidiaries, each
on the terms and conditions set forth herein.

 

AGREEMENT

 

In consideration of the foregoing Recitals, the mutual promises and covenants
set forth below and the transactions contemplated by the Separation Agreement,
the receipt and sufficiency of which are acknowledged, the parties hereby
mutually agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. For purposes of this Agreement, in addition to the words and
phrases that are defined throughout the body of this Agreement, the following
words and phrases will have the following meanings:

 

“Actual Cost” will have the meaning set forth in Section 2.4(a).

 

“Additional Service” will have the meaning set forth in Section 2.1(b).

 

“Affiliate” will have the meaning set forth in the Separation Agreement.

 

“Agreement” means this Services Agreement dated as of October 7, 2004, and
includes the Exhibits.

 

“Ancillary Agreement” means any agreement between Studio and DWA including the
Distribution Agreement and the Separation Agreement.

 

1



--------------------------------------------------------------------------------

“Distribution Agreement” means the Distribution Agreement dated October 7, 2004,
between Studio and DWA.

 

“Due Date” will have the meaning set forth in Section 2.4(b).

 

“DWA” will have the meaning set forth in this Agreement’s introductory
paragraph.

 

“Escalation Notice” will have the meaning set forth in Section 4.11(b).

 

“Estimated Cost” will have the meaning set forth in Section 2.4(a).

 

“Force Majeure Conditions” will have the meaning set forth in Section 2.3(a).

 

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.

 

“Group” will have the meaning set forth in the Separation Agreement.

 

“Information” means information in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including studies, reports, records,
books, contracts, instruments, films, surveys, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, blueprints, diagrams,
models, prototypes, samples, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and other technical,
financial, employee or business information or data.

 

“Initial Service” will have the meaning set forth in Section 2.1(a).

 

“Law” means any law, statute, rule, regulation or other requirement imposed by a
Governmental Authority.

 

“Output Term” will have the meaning set forth in the Distribution Agreement.

 

“Person” will have the meaning set forth in the Separation Agreement.

 

“Prime Rate” means the rate which [JPMorgan Chase Bank] (or any successor
thereto or other major money center commercial bank agreed to by the parties)
announces from time to time as its prime lending rate, as in effect from time to
time.

 

“Providing Party” means with respect to any particular Service, the entity or
entities identified on the applicable Exhibit as the party to provide such
Service.

 

2



--------------------------------------------------------------------------------

“Providing Party Personnel” will have the meaning set forth in Section 2.1(e).

 

“Receiving Party” means with respect to any particular Service, the entity or
entities identified on the applicable Exhibit as the party to receive such
Service.

 

“Resident Jurisdiction” will have the meaning set forth in Section 3.1(a).

 

“Separation” will have the meaning set forth in this Agreement’s recitals.

 

“Separation Agreement” will have the meaning set forth in this Agreement’s
recitals.

 

“Service” means each Initial Service and each Additional Service.

 

“Studio” will have the meaning set forth in this Agreement’s introductory
paragraph.

 

“Subsidiary” will have the meaning set forth in the Separation Agreement.

 

“System” means the software, hardware, data store or maintenance and support
components or portions of such components of a set of information technology
assets identified in an Exhibit.

 

“Tax” will have the meaning set forth in Section 3.1(a).

 

“Term” will have the meaning set forth in Section 2.5.

 

“Termination Notice” will have the meaning set forth in Section 2.6(a).

 

“True-Up Due Date” will have the meaning set forth in Section 2.4(a).

 

“VAT” will have the meaning set forth in Section 3.1(d).

 

“Work Product” will have the meaning set forth in Section 2.1(f).

 

1.2 General Rules of Construction. For all purposes of this Agreement and the
Exhibits delivered pursuant to this Agreement: (i) the terms defined in Section
1.1 have the meanings assigned to them in Section 1.1 and include the plural as
well as the singular; (ii) all accounting terms not otherwise defined herein
have the meanings assigned under GAAP; (iii) all references in this Agreement to
designated “Sections”, “Articles”, “Exhibits”, and other subdivisions are to the
designated Sections, Articles, Exhibits, and other subdivisions of the body of
this Agreement; (iv) pronouns of either gender or neuter will include, as
appropriate, the other pronoun forms; (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision; (vi) ”or” is not
exclusive; (vii) ”including” and “includes” will be deemed to be followed by
“but not limited to” and “but is not limited to,” respectively; (viii) ”may not”
is prohibitive and not permissive; (ix) ”party” or “parties” refer to a party or
parties to this Agreement unless

 

3



--------------------------------------------------------------------------------

otherwise indicated; (x) any definition of or reference to any law, agreement,
instrument or other document herein will be construed as referring to such law,
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified; and (xi) any definition of or reference to
any statute will be construed as referring also to any rules and regulations
promulgated thereunder.

 

ARTICLE II

SERVICES

 

2.1 Services.

 

(a) Initial Services. Except as otherwise provided herein, during the Term, the
Providing Party will provide or cause to be provided to the Receiving Party, and
the Receiving Party will accept and pay for, each of the following services
identified, and as more fully described, in the Exhibits (“Initial Services”):

 

(i) Corporate Affairs Services (Exhibit 1);

 

(ii) Human Resources Services (Exhibit 2);

 

(iii) Payroll Services (Exhibit 3);

 

(iv) Information Technology Services (Exhibit 4);

 

(v) Studio Legal and Business Affairs Services (Exhibit 5);

 

(vi) Corporate Aircraft Services (Exhibit 6);

 

(vii) Tax Services (Exhibit 7);

 

(viii) Risk Management Services (Exhibit 8);

 

(ix) Archiving Services (Exhibit 9);

 

(x) Story Department Services (Exhibit 10);

 

(xi) Information Technology Equipment Purchasing (Exhibit 11);

 

(xii) Other Purchasing Services (Exhibit 12);

 

(xiii) Facility Security Services (Exhibit 13);

 

(xiv) Special Events Services (Exhibit 14);

 

(xv) Casting Services (Exhibit 15);

 

(xvi) Film Music Services (Exhibit 16);

 

(xvii) Office Space and Related Services (Exhibit 17);

 

(xviii) Other Legal Services (Exhibit 18); and

 

(xix) Engineering Services (Exhibit 19).

 

4



--------------------------------------------------------------------------------

(b) Additional Services. From time to time during the Term, the parties may
identify additional services that the Providing Party may provide to the
Receiving Party in accordance with the terms of this Agreement (the “Additional
Services”). If the parties agree to add any Additional Service(s), the parties
will mutually create an Exhibit or amend an existing Exhibit for each such
Additional Service, setting forth a description of the Service, the time period
during which the Service will be provided, the Estimated Cost for the Service
and the formula for calculating the Actual Cost of such Service, and any other
terms applicable thereto. In order to become a part of this Agreement, such
amendment to the applicable Exhibit must be executed by a duly authorized
representative of each party, at which time such Additional Service will,
together with the Initial Services, be deemed to constitute a “Service” for the
purposes hereof and will be subject to the terms and conditions of this
Agreement. The parties may, but will not be required to, agree on Additional
Services during the Term. Notwithstanding anything to the contrary in the
foregoing or anywhere else in this Agreement, any service actually performed by
the Providing Party upon written or oral request by the Receiving Party in
connection with this Agreement will be deemed to constitute a “Service” for the
purposes of Sections 2.4 and 2.7, but such “Service” shall only be incorporated
into the Agreement by an amendment as set forth in this Section. To facilitate
determination of whether Additional Services should be scheduled, and generally
to further the orderly performance of this Agreement, the parties shall
undertake a bi-annual review of the Services described in each Exhibit,
including a review of the Estimated Costs associated therewith at such time of
DWA’s annual budgeting process, as well as six (6) months before and after such
time.

 

(c) Changes in Services. The parties agree and acknowledge that the Providing
Party may make changes from time to time in the manner of performing the
Services if the Providing Party is making similar changes in performing similar
services for itself or other third parties for which the Providing Party is
providing substantially similar Services. The Providing Party will furnish to
the Receiving Party substantially the same notice that the Providing Party
provides such third parties, if any, respecting such changes. In addition to,
and without limiting the immediately preceding two sentences in any way, and
notwithstanding any provision of this Agreement to the contrary, the Providing
Party may make any of the following changes without obtaining the prior consent
of the Receiving Party: (i) changes to the process of performing a particular
Service that do not adversely affect the benefits to the Receiving Party of the
Providing Party’s provision or quality of such Service in any material respect
or materially increase the Actual Cost for such Service; (ii) emergency changes
on a temporary and short-term basis; and/or (iii) changes to a particular
Service in order to comply with applicable law or regulatory requirements.

 

(d) Services Performed by Others. Nothing in this Agreement will prevent the
Providing Party from using third parties to perform all or any part of a Service
hereunder. The Providing Party will remain fully responsible for the performance
of its obligations under this Agreement in accordance with its terms, including
any obligations it performs through third parties, and the Providing Party will
be solely responsible for payments due any such third parties. If Providing
Party uses a third party to perform all or any part of a Service hereunder,
Providing Party may charge

 

5



--------------------------------------------------------------------------------

Receiving Party the actual amount charged to Providing Party by such third party
for providing such applicable Service plus an uplift equal to 5% of the amount
so charged by such third party; provided, however, that if Providing Party uses
a third party to perform all or any part of a Service hereunder which such
Service Providing Party continues to perform for itself and the quantity or
capacity level of the Service requested by Receiving Party and actually
performed by Providing Party is substantially the same as the level requested by
Receiving Party as of the date of this Agreement, notwithstanding anything to
the contrary herein, Providing Party will not charge any uplift on the amount so
charged by such third party.

 

(e) Responsibility for Personnel. All personnel employed, engaged or otherwise
furnished by the Providing Party in connection with its rendering of the
Services will be the Providing Party’s employees, agents or subcontractors, as
the case may be (collectively, “Providing Party Personnel”). The Providing Party
will have the sole and exclusive responsibility for Providing Party Personnel,
will supervise Providing Party Personnel and will cause Providing Party
Personnel to cooperate with the Receiving Party in performing the Services in
accordance with the terms and conditions of Section 2.2. The Providing Party
will pay and be responsible for the payment of any and all premiums,
contributions and taxes for workers’ compensation insurance, unemployment
compensation, disability insurance, and all similar provisions now or hereafter
imposed by any governmental entity with respect to or measured by wages,
salaries or other compensation paid or to be paid by the Providing Party to
Providing Party Personnel.

 

(f) Services Rendered as a Work-For-Hire; Return of Equipment; Internal Use; No
Sale, Transfer, Assignment; Copies. All materials, software, tools, data,
inventions, works of authorship, documentation, and other innovations of any
kind, including any improvements or modifications to the Providing Party’s
proprietary computer software programs and related materials, that the Providing
Party, or personnel working for or through the Providing Party, may make,
conceive, develop or reduce to practice, alone or jointly with others, in the
course of performing Services or as a result of such Services, whether or not
eligible for patent, copyright, trademark, trade secret or other legal
protection (collectively the “Work Product”), as between the Providing Party and
the Receiving Party, will be solely owned by the Providing Party.
Notwithstanding the foregoing sentence, DWA will have the right to use on a
non-exclusive basis, any and all (A) Studio-owned finance systems software, and
(B) enhancements made and owned by Studio to any such finance systems software,
which, in either case, are or (to the extent still in existence) were used by
Studio to render Services to DWA hereunder; in connection therewith, DWA will
have the right to any information about DWA contained on any such finance
systems software, which will be transferred to DWA as set forth below. The
Providing Party will have full and complete ownership rights to use (except as
explicitly set forth in the preceding sentence), license and sell any and all of
the Work Product. Upon the termination of any of the Services, (i) the Receiving
Party will return to the Providing Party, as soon as practicable, any equipment
or other property of the Providing Party relating to such terminated Services
which is owned or leased by the Providing Party and is or was in the Receiving
Party’s possession or control; and (ii) the Providing Party will transfer to the
Receiving Party, as soon as practicable, any and all Receiving Party supporting,
back-up or organizational data or information used in

 

6



--------------------------------------------------------------------------------

supplying the Service to Receiving Party. In addition, the parties will use good
faith efforts at the termination of this Agreement or any specific Service
provided hereunder, to ensure that all user IDs and passwords related thereto,
if any, are canceled, and that any other data (as well as any and all back-up of
that data) pertaining solely to the other party and related to such Service will
be returned to such other party and/or deleted or removed from the applicable
computer systems. All systems, procedures and related materials provided to
Receiving Party are for Receiving Party’s internal use only and only as related
to the Services or any of the underlying Systems used to provide the Services
and unless Providing Party gives its prior written consent in each and every
instance (in its sole discretion), the Receiving Party may not sell, transfer,
assign or otherwise use the Services provided hereunder, in whole or in part,
for the benefit of any person other than a Subsidiary of the Receiving Party.
Receiving Party shall not copy, modify, reverse engineer, decompile or in any
way alter Systems without Providing Party’s express written consent (in its sole
discretion).

 

2.2 General Obligations; Standard of Care.

 

(a) Standard of Care. The Providing Party will use its commercially reasonable
efforts to provide the Services in accordance with the same policies, procedures
and practices in effect immediately prior to the date hereof, and will exercise
the same care and skill it exercises in performing similar services for itself;
provided, however, that nothing in this Agreement will require the Providing
Party to favor the Receiving Party over any third parties or any of the
Providing Party’s business operations. The Providing Party will be required to
provide the Services only to the extent and only at the locations such Services
are being provided by the Providing Party for the Receiving Party immediately
prior to the date hereof unless Providing Party agrees otherwise in its sole
discretion. The Initial Services provided by the Providing Party will be
available only for purposes of conducting the business of the Receiving Party
substantially in the manner it was conducted immediately prior to the date
hereof, and Additional Services provided by the Providing Party will be
available only for purposes of conducting the business of the Receiving Party in
a reasonable manner; and the Providing Party will provide the Services described
on Exhibits 11, 13, 17, 18 and 19 notwithstanding the fact that such Services
were not provided by the Providing Party for the Receiving Party immediately
prior to the date hereof. Further, the Receiving Party acknowledges that the
Providing Party’s obligation to provide the Services is contingent upon the
Receiving Party (i) providing all information, documentation, materials,
resources and access requested by the Providing Party in a timely manner and
(ii) making timely decisions, approvals and acceptances and taking such other
actions requested by the Providing Party in a timely manner, in each case that
Providing Party (in its reasonable business judgment) believes is necessary to
enable the Providing Party to provide the Services, provided that the Providing
Party requests such approvals, information, materials or services with
reasonable prior notice to the extent practicable. Notwithstanding anything to
the contrary herein, the Providing Party shall not be responsible for any
failure to provide any Service in the event that the Receiving Party has not
fully complied with the immediately preceding sentence. The parties acknowledge
and agree that nothing contained in any Exhibit will be deemed to (i) increase
or decrease the standard of care imposed on the Providing Party, (ii) except to

 

7



--------------------------------------------------------------------------------

the extent that an Exhibit references a Service that was not provided
immediately prior to the date of this Agreement, expand the scope of the
Services to be provided as set forth in Section 2, or (iii) limit the waiver of
warranties by the Providing Party or the limitation on liability provisions
contained herein.

 

(b) Additional Resources. In providing the Services, except to the extent
necessary to maintain the level of Service provided on the date hereof (or with
respect to any Additional Service, the agreed-upon level), the Providing Party
will not be obligated to: (i) hire any additional employees or (ii) purchase,
lease or license any additional equipment, software or other assets; and in no
event shall the Providing Party be obligated to (i) maintain the employment of
any specific employee or (ii) pay any costs related to the transfer or
conversion of the Receiving Party’s data to the Providing Party or any alternate
supplier of Services. Further, the Providing Party will have the right to
designate which personnel it will assign to perform Services, and it will have
the right to remove and replace any such personnel at any time or designate any
of its Affiliates or a third party provider at any time to perform Services. At
the Receiving Party’s request, the Providing Party will consult in good faith
with the Receiving Party regarding the specific personnel to provide any
particular Service(s); provided, however, that Providing Party’s decision shall
control and be final and binding.

 

(c) Responsibility for Errors. The Providing Party’s sole responsibility to the
Receiving Party for errors or omissions committed by the Providing Party in
performing the Services will be to correct such errors or omissions in the
Services at no additional cost to the Receiving Party; provided, however, that
the Receiving Party must promptly advise the Providing Party of any such error
or omission of which it becomes aware after having used commercially reasonable
efforts to detect any such errors or omissions.

 

(d) Good Faith Cooperation; Consents. The parties will use good faith efforts to
cooperate with each other in all matters relating to the provision and receipt
of the Services. Such cooperation will include exchanging information, providing
electronic access to systems used in connection with Services, performing
true-ups and adjustments and obtaining or granting all consents, licenses,
sublicenses or approvals necessary to permit each party to perform its
obligations hereunder. The Receiving Party will be solely responsible for paying
for the costs of obtaining such consents, licenses, sublicenses or approvals.
Either party providing electronic access to systems used in connection with
Services may limit the scope of access to the applicable requirements of the
relevant matter through any reasonable means available, and any such access
shall be subject to the terms of Section 4.7. The exchange of information or
records (in any format, electronic or otherwise) related to the provision of
Services under this Agreement shall be made to the extent that (i) such
records/information exist in the ordinary course, (ii) do not involve the
incurrence of any material expense and (iii) are reasonably necessary by any
such party to comply with its obligations hereunder or under applicable Law.
Subject to the foregoing terms, the parties will cooperate with each other in
making information available as needed in the event of a tax audit or in
connection with statutory or governmental compliance issues, whether in the
United States or any other country, provided that the provision of such
information will be without representation or

 

8



--------------------------------------------------------------------------------

warranty as to the accuracy or completeness of such information. (For avoidance
of doubt, and without limiting any privilege or protection that now or hereafter
may be shared by Providing Party and Receiving Party, neither party shall be
required to provide any document if the party who would provide such document
reasonably believes that doing so would waive a privilege or protection [e.g.,
attorney-client privilege] applicable to such document.)

 

(e) Providing Information to DWA. Without limiting or derogating from the
provisions and terms of Sections 2.7(a) and 4.1, below, Studio and DWA agree
that:

 

(i) Studio shall provide DWA with such information, records or documentation as
DWA may reasonably request (to the extent in Studio’s possession or otherwise
generally available to Studio) to permit DWA to comply with applicable Laws
(including, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the Sarbanes-Oxley Act of 2002 and rules and regulations
promulgated under such Acts or any successor provisions) (including, such
information, records and documentation and testing thereof as may be reasonably
requested of Studio and its management for DWA to comply with Section 404,
entitled “Management’s Assessment of Internal Controls”, of the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated thereunder or any
successor provisions).

 

(ii) Studio shall provide to the independent public accountants of DWA such
information, records or documentation as DWA or such independent public
accountants may reasonably request (to the extent in Studio’s possession or
otherwise generally available to Studio) to allow such independent public
accountants to complete audits and limited reviews of the financial statements
and other accounting or financial data or information of DWA (including, without
limitation, such information, records and documentation and testing thereof as
may be necessary for such independent public accountants to provide the
attestation to, and report on, the internal control assessment made by DWA and
its management required under the Sarbanes-Oxley Act of 2002, the rules and
regulations promulgated thereunder or any successor provisions and the rules of
the Public Company Accounting Oversight Board).

 

(iii) Studio shall correct as promptly, as practicable, any deficiencies in
books and records and associated controls and procedures relating to the
information provided under this Section 2.2(e) that are identified by DWA in
writing in reasonable detail in connection with any internal control assessment,
audit or similar review or report conducted or to be conducted by DWA, its
management or its independent public accountants pursuant to the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated thereunder or any
successor provisions. If at any time DWA reasonably determines that any changes
are needed to be made to Studio’s internal controls and identifies such changes
in reasonable detail in writing then Studio shall work diligently to make such
changes as promptly as practicable. Studio shall have no responsibility for
determining what changes or corrections are necessary and shall follow only
those instructions provided by DWA.

 

9



--------------------------------------------------------------------------------

 

(iv) All direct and indirect costs and expenses relating to any of the requests
made by DWA of Studio under and pursuant to this Section 2.2(e) (including
employee time required to compile information or otherwise comply with this
Section 2.2(e), changes to systems maintained by Studio to provide information
in a specific format, fees and expenses charged by auditor or other third
parties) shall be at the expense of DWA, unless (A) Studio prepares the same
exact information for itself in its ordinary course of business, in which case
the cost shall be a nominal processing fee, or (B) Studio provides the same
exact information or report to DWA as a Service hereunder, in which case the
cost shall be covered by the applicable Exhibit’s cost calculation(s). The
intent of the parties is not to double charge for any Service or other work
performed by one party for the other hereunder.

 

(f) Alternatives. If the Providing Party reasonably believes it is unable to
provide any Service because of a failure to obtain necessary consents (e.g.,
third-party approvals or instructions or approvals from the Receiving Party
required in the ordinary course of providing a Service), licenses, sublicenses
or approvals pursuant to Section 2.2(d), such shall not constitute a breach
hereof by Providing Party and the parties will cooperate to determine the best
alternative approach; provided, however, that in no event will the Providing
Party be required to provide such Service until an alternative approach
satisfactory to the Providing Party is found or the consents, licenses,
sublicenses or approvals have been obtained.

 

2.3 Limitations on Provision of Services.

 

(a) Force Majeure.

 

(i) Except with respect to any party’s obligation to make payments hereunder, in
no event will any party be liable to any other party for any delay or other
failure to perform hereunder that is due to occurrences or circumstances beyond
such party’s reasonable control (including epidemic, riot, unavailability of
resources due to national defense priorities, war, armed hostilities, strike,
walkouts, civil disobedience, embargo, fire, flood, drought, storm, pestilence,
lightning, explosion, power blackout, earthquake, volcanic eruption or any
foreseeable or unforeseeable act of God, act of a public enemy, act of
terrorism, act of sabotage, act or omission of carriers, or other natural
catastrophe or civil disturbance), in each case during the period and to the
extent that such extraordinary condition delays, impairs or prevents such
party’s performance (collectively, “Force Majeure Conditions”); and any such
failure to perform shall not be a breach hereof by Providing Party. If any party
does not perform any of its obligations hereunder as a result of a Force Majeure
Condition, and any other party’s performance of its obligations hereunder is
conditioned upon the first party’s performance,

 

10



--------------------------------------------------------------------------------

then notwithstanding anything in this Agreement to the contrary, the other
party’s performance will be excused (including payment obligations) until such
time as the first party has performed those obligations prevented by the Force
Majeure Condition.

 

(ii) The party claiming excusable delay will notify the other party of the Force
Majeure Condition and will use commercial reasonable efforts to mitigate the
effects of the Force Majeure Condition giving rise to the delay so as to
continue performing as required hereunder as expeditiously as reasonably
possible.

 

(b) Necessary Assets. If the Providing Party is unable to provide a Service
hereunder because it does not have the necessary assets because such asset was,
in the case of Studio, transferred to DWA, or in the case of DWA, not
transferred to DWA, the parties shall determine a mutually acceptable
arrangement to provide the necessary access to such asset and until such time as
access is provided, the Providing Party’s failure to provide such Service shall
not be a breach of this Agreement.

 

(c) Compliance With Law. Notwithstanding anything to the contrary contained
herein, this Agreement will not constitute an agreement for the Providing Party
to provide Services to the Receiving Party to the extent that the provision of
any such Services would not be in compliance with applicable Laws.

 

2.4 Charges and Payment.

 

(a) Charges. The Receiving Party will pay the Providing Party, as consideration
for each of the Services provided hereunder, the amount set forth on the Exhibit
applicable to the relevant Services (the “Estimated Cost”), as such amount may
be adjusted pursuant to Section 2.4(c)(i) hereof. The Receiving Party
acknowledges and agrees that the Estimated Cost is an estimate of the actual
cost, which will be calculated as set forth in the applicable Exhibit (the
“Actual Cost”). On a periodic basis to be mutually agreed but no less frequently
than semi-annually, the Providing Party will notify the Receiving Party in
writing of the difference between the Actual Cost and the Estimated Cost for
each Service that has been provided and to the extent the Actual Cost or the
Estimated Cost exceeds the other, the parties will mutually agree to settle the
difference, in each case, within 30 days after such written notification is
delivered to the Receiving Party (the “True-up Due Date”). If the parties
determine that any such difference will be paid by one party to another, any
amount not paid by the True-Up Due Date will be considered past due and will
bear interest in accordance with the provisions of Section 2.4(b)(i).

 

(b) Invoices And Payment.

 

(i) Charges for Services (based on the Estimated Cost) will be billed monthly as
of the end of each month by the Providing Party with a subsequent true-up as
provided in Section 2.4(a). If any Service commences or terminates on a date
prior to the end of a calendar month,

 

11



--------------------------------------------------------------------------------

the amount due will be pro rated proportionately based on the number of days
elapsed in such month following commencement or prior to termination. All items
on an invoice will be payable by the Receiving Party within 30 days after the
Providing Party delivers the invoice to the Receiving Party (the “Due Date”), by
wire transfer, in immediately available funds, to an account specified by the
Providing Party in writing. Any amount not paid by the Due Date will be
considered past due and will bear interest at the Prime Rate, commencing upon
the first calendar day following the Due Date through the date of the Providing
Party’s receipt of payment.

 

(ii) All billing disputes or requests for billing adjustments by the Receiving
Party must be in good faith and submitted to the Providing Party in writing on
or prior to the Due Date or the True-Up Due Date, as applicable, with adequate
written documentation supporting the basis for the claim, and must be
accompanied by payment of all undisputed amounts due. Upon receipt of any such
billing dispute or request for billing adjustments, the Providing Party and the
Receiving Party will promptly address and attempt to resolve the claim pursuant
to Section 4.11. Each party, in its reasonable discretion, may request
additional supporting documentation with respect to such billing dispute.
Without limiting the foregoing, the Receiving Party, upon 30 days written
notice, may, at its own expense, audit the applicable records at the place where
the Providing Party maintains same in order to verify such, and any such audit
may be conducted by a reputable firm of certified public accountants or
accountants who are employees of the Receiving Party, whose selection in either
case is subject to Providing Party’s reasonable prior approval, during
reasonable business hours and in such manner as not to interfere with Providing
Party’s normal business activities. If it is ultimately determined through the
dispute resolution procedures set forth herein that the disputed portion of an
invoice is (x) a valid charge, Receiving Party will pay such amount including
any accrued interest calculated in accordance with Section 2.4(a) or 2.4(b)(i),
as applicable, or (y) an invalid charge or that other credits or adjustments are
appropriate, the Providing Party will make appropriate adjustments.

 

(iii) If the Receiving Party fails to pay or dispute in good faith any invoiced
amount as required by this Section 2.4 by the relevant Due Date or True-Up Due
Date, as applicable, the Providing Party will have the right upon written notice
to the receiving Party to discontinue the provision of those Services in dispute
until such time as all such payments (including interest accrued thereon as
calculated in accordance with Section 2.4(a) or 2.4(b)(i), as applicable) have
been made, in addition to the right to pursue any other remedies available at
law. Such suspension of Services will not be deemed a breach of the Providing
Party’s obligations under this Agreement.

 

12



--------------------------------------------------------------------------------

(c) Pricing Adjustments.

 

(i) Given the extended length of the Term, the parties acknowledge and agree
that the Actual Cost of providing Services hereunder is expected to increase
and/or decrease several times during the Term, and, accordingly, the Estimated
Cost will be adjusted from time to time in accordance herewith. At any time upon
a determination that the Estimated Costs of any Service differs significantly
from the Actual Cost of such Service, the Providing Party will use commercially
reasonable efforts to provide to the Receiving Party within 30 days of such
determination, prior written notice of the change to the Estimated Cost of such
Service (to be determined based on the Providing Party’s estimate of the Actual
Cost for such Service, taking into consideration things such as outsourcing of
such Service, increases/decreases in salaries or benefits of employees providing
Services, increases/decreases in out-of-pocket expenses, additional cost
components to providing such Service, changes in third-party fees, etc.). Upon
the Receiving Party’s receipt of any such notice, Receiving Party shall have 15
days to opt to eliminate such Service from this Agreement. Upon the effective
date of any increase or decrease, the Exhibit relating to such Service will
automatically be deemed to have been amended to reflect such increase or
decrease in Estimated Cost without any further action or consent required by any
party.

 

(ii) In the event of a tax audit adjustment relating to the pricing of any or
all Services provided pursuant to this Agreement in which it is determined by a
taxing authority that any of the charges, individually or in combination, did
not result in an arm’s-length payment (as determined under internationally
accepted arm’s-length standards) for the Actual Cost of the Services as
described above, then the parties will agree to make a corresponding adjustment
to the Actual Cost in question for such period to the extent necessary to
achieve arm’s-length pricing; and if any interest or penalties are imposed by a
taxing authority in connection therewith, the Receiving Party shall be
responsible and liable for the payment thereof. Any adjustment made pursuant to
this Section 2.4(c)(ii) will be reflected in the parties’ official books and
records, and the resulting overpayment or underpayment will create an obligation
to be paid in the manner specified in Section 2.4(b).

 

2.5 Term. The term of this Agreement (the “Term”) will commence on the date
hereof and will remain in effect through [the date of expiration of the Output
Term] (“Expiration Date”), unless earlier terminated in accordance with Section
2.6. The parties may agree on an earlier expiration date with respect to a
specific Service by specifying such earlier date on the Exhibit for that
Service. The Term may be extended by the parties in a writing signed by both
parties, either in whole or with respect to one or more of the Services;
provided, however, that such extension shall only apply to the Service for which
the Term was extended.

 

13



--------------------------------------------------------------------------------

2.6 Termination.

 

(a) Termination by the Receiving Party. As provided in the Exhibits (regarding
the required number of days written notice), the Receiving Party may terminate
this Agreement with respect to either all or any one or more of the Services, at
any time and from time to time (except in the event such termination will
constitute a breach by Providing Party or Receiving Party of a third party
agreement related to providing such Service(s)), by giving the required written
notice to the Providing Party of such termination (each, a “Termination
Notice”). As soon as reasonably practicable after its receipt of a Termination
Notice, the Providing Party will advise the Receiving Party as to whether
termination of such Service(s) will (i) require the termination or partial
termination, or otherwise effect the provision of, certain other Services (it
being understood that Receiving Party shall not be entitled to terminate IT
Services unless the Human Resources Services, Payroll Services and/or IT
Equipment Purchasing Services corresponding thereto are also terminated), or
(ii) result in any early termination costs, including those costs related to
third party providers, but excluding costs related to the termination of any
particular Providing Party employee(s) in connection with such termination of
Service(s) unless (to the extent Section 2.2(b) is not applicable regarding
maintaining an existing level of Service as more fully stated above) the
Receiving Party was notified in writing that such particular employee(s)
was/were being engaged in order for Providing Party to provide such Service(s)
and Receiving Party agreed to such engagement, provided that if such engagement
is not agreed to, Studio will not be obligated to provide the applicable
Service. If either will be the case, the Receiving Party may withdraw its
Termination Notice within five business days. If the Receiving Party does not
withdraw the Termination Notice within such period, such termination will be
final and the Receiving Party will be deemed to have agreed to cancel such other
Services and to pay any such early termination costs.

 

(b) Termination by the Providing Party. As provided in the Exhibits (regarding
the required number of days written notice), the Providing Party may terminate
this Agreement with respect to either all or any one or more of the Services, at
any time and from time to time, by giving the required written notice to the
Receiving Party of such termination, if at such time the Providing Party does
not perform such Service for itself or its Subsidiaries. Additionally, the
Providing Party may terminate this Agreement by giving written notice of such
termination to the Receiving Party, if the Receiving Party breaches any material
provision of this Agreement (including a failure to timely pay an invoiced
amount); provided, however, that the Receiving Party will have 30 days after
receiving such written notice to cure any breach which is curable before the
termination becomes effective; provided further, that this termination right
will not be available as a result of a failure to timely pay an invoiced amount
while such failure to pay is being properly disputed pursuant to the terms of
Section 2.4(b).

 

(c) Effect of Termination of Services. In the event of any termination with
respect to one or more, but less than all, of the Services, this Agreement will
continue in full force and effect with respect to any Services not so
terminated. Upon the termination of any or all of the Service(s), the Providing
Party will cease, or cause its applicable Affiliates or third-party providers to
cease, providing the terminated

 

14



--------------------------------------------------------------------------------

Service(s). Upon each such termination, the Receiving Party will promptly (i)
pay to the Providing Party all fees accrued through the effective date of the
Termination Notice pursuant to Section 2.4(a) and (ii) reimburse the Providing
Party for the termination costs actually incurred by the Providing Party
resulting from the Receiving Party’s early termination of such Service(s), if
any, including those costs owed to third party providers as provided in Section
2.6(a), but excluding costs related to the termination of any particular
Providing Party employee(s) in connection with such termination of Service(s)
(including wrongful termination claims) unless the Receiving Party was notified
in writing that such particular employee(s) was/were being engaged in order for
Providing Party to provide such Service(s).

 

2.7 Disclaimer of Warranties, Limitation of Liability and Indemnification.

 

(a) DISCLAIMER OF WARRANTIES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE PROVIDING PARTY MAKES NO AND DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT, WITH RESPECT TO THE SERVICES. THE
PROVIDING PARTY MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE QUALITY,
SUITABILITY OR ADEQUACY OF THE SERVICES FOR ANY PURPOSE OR USE.

 

(b) Limitation of Liability; Indemnification.

 

(i) Each party acknowledges and agrees that the obligations of the other party
hereunder are exclusively the obligations of such other party and are not
guaranteed directly or indirectly by such other party’s stockholders, members,
managers, officers, directors, agents or any other person. Except as otherwise
specifically set forth in a separate agreement, and subject to the terms of this
Agreement, each party will look only to the other party and not to any manager,
director, officer, employee or agent for satisfaction of any claims, demands or
causes of action for damages, injuries or losses sustained by any party as a
result of the other party’s action or inaction.

 

(ii) Notwithstanding (A) the Providing Party’s agreement to perform the Services
in accordance with the provisions hereof, or (B) any term or provision of the
Exhibits to the contrary, the Receiving Party acknowledges that performance by
the Providing Party of Services pursuant to this Agreement will not subject the
Providing Party, any member of its Group or their respective members,
stockholders, managers, directors, officers, employees or agents to any
liability whatsoever, except as directly caused by the willful misconduct or
gross negligence on the part of the Providing Party or any of its members,
stockholders, managers, directors, officers, employees and agents; provided,
however, that the Providing Party’s liability as a result of such willful
misconduct or gross negligence will be limited to the amount of Actual Costs it
has actually received pursuant to Section 2.4 in connection with the Service(s)
at issue.

 

15



--------------------------------------------------------------------------------

(iii) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN
NO EVENT WILL ANY MEMBER OF EITHER GROUP BE LIABLE FOR ANY SPECIAL, INCIDENTAL,
INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS SUFFERED
BY ANY MEMBER OF THE OTHER GROUP, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY,
IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER; PROVIDED, HOWEVER, THAT TO THE
EXTENT A MEMBER OF EITHER GROUP IS REQUIRED TO PAY (1) ANY AMOUNT ARISING OUT OF
THE INDEMNITY SET FORTH IN SECTION 2.7(B)(IV) AND/OR (2) ANY SPECIAL,
INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST
PROFITS TO A THIRD PARTY WHO IS NOT A MEMBER OF EITHER GROUP, IN EACH CASE IN
CONNECTION WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL CONSTITUTE DIRECT DAMAGES
OF THE INDEMNIFIED PARTY AND WILL NOT BE SUBJECT TO THE LIMITATION SET FORTH IN
THIS SECTION 2.7(B)(III).

 

(iv) The Receiving Party agrees to indemnify and hold harmless the Providing
Party, each member of its Group and their respective members, stockholders,
managers, directors, officers, employees and agents with respect to any claims
or liabilities (including reasonable attorneys’ fees) (“Claims”) which may be
asserted or imposed against the Providing Party or such persons by a third-party
who is not a member of either Group, as a result of (A) the provision of
Services pursuant to this Agreement, or (B) the material breach by Receiving
Party of a third party agreement that causes or constitutes a material breach of
that same agreement by Providing Party, except (with respect to both of the
foregoing) for any claims which are directly caused by the willful misconduct or
gross negligence of the Providing Party or such persons. Each party as
indemnitee (“Indemnitee”) will give the other party as indemnitor (“Indemnitor”)
prompt written notice of any Claims. If Indemnitor does not notify Indemnitee
within a reasonable period after Indemnitor’s receipt of notice of any Claim
that Indemnitor is assuming the defense of Indemnitee, then until such defense
is assumed by Indemnitor, Indemnitee shall have the right to defend, contest,
settle or compromise such Claim in the exercise of its reasonable judgment and
all costs and expenses of such defense, contest, settlement or compromise
(including reasonable outside attorneys’ fees and expenses) shall be reimbursed
to Indemnitee by Indemnitor. Upon assumption of the defense of any such Claim,
Indemnitor shall, as its own cost and expense, select legal counsel, conduct and
control the defense and/or settlement of any suit or action

 

16



--------------------------------------------------------------------------------

which is covered by Indemnitor’s indemnity. Indemnitee shall render all
cooperation and assistance reasonably requested by the Indemnitor and Indemnitor
shall keep Indemnitee fully apprised of the status of any Claim. Notwithstanding
the foregoing, Indemnitee may, at its election and sole expense, be represented
in such action by separate counsel and Indemnitee may, at its election and sole
expense, assume the defense of any such action, if Indemnitee hereby waives
Indemnitor’s indemnity hereunder. Unless Indemnitee waives the indemnity
hereunder, in no event shall Indemnitee, as part of the settlement of any claim
or proceeding covered by this indemnity or otherwise, stipulate to, admit or
acknowledge any liability or wrongdoing (whether in contract, tort or otherwise)
of any issue which may be covered by this indemnity without the consent of the
Indemnitor (such consent not to be unreasonably withheld).

 

(c) Subrogation of Rights Vis-à-Vis Third Party Contractors. In the event any
liability arises from the performance of Services hereunder by a third party
contractor, the Receiving Party will be subrogated to such rights, if any, as
the Providing Party may have against such third party contractor with respect to
the Services provided by such third party contractor to or on behalf of the
Receiving Party.

 

ARTICLE III

TAXES

 

3.1 Allocation of Taxes.

 

(a) The Receiving Party will bear all taxes, duties, levies and similar charges
(and any related interest and penalties) (“Tax” or “Taxes”), however designated,
imposed as a result of the provision by the Providing Party of Services under
this Agreement, except

 

(i) any Tax based on net income or gross income that is imposed on the Providing
Party by its jurisdiction of formation or incorporation (such as U.S. federal
income Tax and related state income Taxes) (“Resident Jurisdiction”);

 

(ii) any Tax based on net income or gross income that is imposed on the
Providing Party by jurisdictions other than its Resident Jurisdiction if such
tax is based on a permanent establishment of the Providing Party; and

 

(iii) any Tax that is recoverable by the Providing Party in the ordinary course
of business such as Value Added Tax (“VAT”, as more fully defined in Section
3.1(d) below), Goods & Services Tax (“GST”) and similar taxes.

 

17



--------------------------------------------------------------------------------

(b) If the Receiving Party is required to bear a tax, duty, levy or similar
charge pursuant to the preceding paragraph, the Receiving Party will pay such
tax, duty, levy or similar charge and any additional amounts as are necessary to
ensure that the net amounts received by the Providing Party hereunder after all
such payments or withholdings equal the amounts to which the Providing Party is
otherwise entitled under this Agreement as if such tax, duty, levy or similar
charge did not exist.

 

(c) The Providing Party will not collect an otherwise applicable tax if the
Receiving Party’s purchase is exempt from the Providing Party’s collection of
such tax and a valid tax exemption certificate is furnished by the Receiving
Party to the Providing Party.

 

(d) If Section 3.1(a)(iii) does not apply, all Cost associated with a Service is
exclusive of value added taxes, turnover taxes, sales taxes or similar taxes,
including any related interest and penalties (hereinafter all referred to as
“VAT”). In the event that any VAT is payable on a Service supplied by the
Providing Party to the Receiving Party under this Agreement, this VAT will be
added to the Actual Cost and will be for the account of (and reimbursable to the
Providing Party by) the Receiving Party. If VAT on the supplies of the Providing
Party is payable by the Receiving Party under a reverse charge procedure (i.e.,
shifting of liability, accounting or payment requirement to recipient of
supplies), the Receiving Party will ensure that the Providing Party will not
effectively be held liable for this VAT by the relevant taxing authorities or
other parties. Where applicable, the Providing Party will use its reasonable
commercial efforts to ensure that its invoices to the Receiving Party are issued
in such a way that these invoices meet the requirements for deduction of input
VAT by the Receiving Party, if the Receiving Party is permitted by law to do so.

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Compliance with Law and Governmental Regulations. The Receiving Party will
be solely responsible for (a) compliance with all Laws affecting its business
and (b) any use the Receiving Party may make of the Services to assist it in
complying with such Laws. Without limiting any other provisions of this
Agreement, the parties agree and acknowledge that neither party has any
responsibility or liability for advising the other party with respect to, or
ensuring the other party’s compliance with, any public disclosure, compliance or
reporting obligations of such other party (including the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the Sarbanes-Oxley
Act of 2002 and rules and regulations promulgated under such Acts or any
successor provisions), regardless of whether any failure to comply results from
information provided hereunder.

 

4.2 No Partnership or Joint Venture; Independent Contractor. Nothing contained
in this Agreement will constitute or be construed to be or create a partnership
or joint venture between DWA, Studio or any of their respective affiliates,
successors or assigns. The parties understand and agree that this Agreement does
not make either of them an agent or legal representative of the other for any
purpose whatsoever. No party

 

18



--------------------------------------------------------------------------------

is granted, by this Agreement or otherwise, any right or authority to assume or
create any obligation or responsibilities, express or implied, on behalf of or
in the name of any other party, or to bind any other party in any manner
whatsoever. The parties expressly acknowledge that the Providing Party is an
independent contractor with respect to the Receiving Party in all respects,
including with respect to the provision of the Services.

 

4.3 Successors and Assigns; No Third Party Beneficiaries. This Agreement is
binding upon and will inure to the benefit of each party and its successors or
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other person (including employees of any party) or governmental
entity any rights or remedies of any nature whatsoever under or by reason of
this Agreement.

 

4.4 Expenses. Except as otherwise provided herein, the parties will each pay
their own expenses incident to the negotiation, preparation and performance of
this Agreement, including the fees, expenses and disbursements of their
respective investment bankers, accountants and counsel.

 

4.5 Representation by Counsel; Interpretation. Each of the parties acknowledges
that it has been represented by counsel in connection with this Agreement.
Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived. The provisions of
this Agreement will be interpreted in a reasonable manner to effect the intent
of the parties.

 

4.6 Further Assurances. From time to time, each party will use its commercially
reasonable efforts to take or cause to be taken, at the cost and expense of the
requesting party, such further actions as may be reasonably necessary to
consummate or implement the transactions contemplated hereby or to evidence such
matters.

 

4.7 Confidentiality.

 

(a) Subject to Section 4.7(c), each of Studio and DWA, on behalf of itself and
each member of its respective Group, agrees to hold, and to cause its respective
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives to hold, in strict confidence, with at least the same degree
of care that applies to Studio’s confidential and proprietary information
pursuant to policies in effect as of the date hereof, all Information concerning
the other Group that is either in its possession (including Information in its
possession prior to the date hereof) or furnished by the other Group or its
respective directors, officers, managers, employees, agents, accountants,
counsel and other advisors and representatives at any time pursuant to this
Agreement or otherwise, and will not use any such Information other than for
such purposes as will be expressly permitted hereunder or thereunder, except, in
each case, to the extent that such Information has been (i) in the public domain
through no fault of such party or any member of such Group or any of their
respective directors, officers, managers, employees, agents, accountants,
counsel and other advisors and representatives, (ii) later lawfully acquired
from other sources by such party (or any member of such party’s Group) which
sources are not themselves bound by a confidentiality obligation or (iii)
independently generated without reference to any proprietary or confidential
Information of the other party.

 

19



--------------------------------------------------------------------------------

(b) Each party agrees not to release or disclose, or permit to be released or
disclosed, any Information of the other Group to any other Person, except its
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives who need to know such Information (who will be advised of
their obligations hereunder with respect to such Information), except in
compliance with Section 4.7(c); provided, however, that any Information may be
disclosed to third parties retained by the Providing Party as the Providing
Party reasonably deems necessary to perform the Services.

 

(c) In the event that any party or any member of its Group either determines on
the advice of its counsel that it is required to disclose any Information
pursuant to applicable law (including pursuant to any rule or regulation of the
Securities and Exchange Commission) or receives any demand under lawful process
or from any Governmental Authority to disclose or provide Information of any
other party (or any member of any other party’s Group) that is subject to the
confidentiality provisions hereof, such party will notify the other party prior
to disclosing or providing such Information and will cooperate at the expense of
such other party in seeking any reasonable protective arrangements (including by
seeking confidential treatment of such Information) requested by such other
party. Subject to the foregoing, the Person that received such a request or
determined that it is required to disclose Information may thereafter disclose
or provide Information to the extent required by such law (as so advised by
counsel) or by lawful process or such Governmental Authority; provided, however,
that such Person provides the other party upon request with a copy of the
Information so disclosed.

 

4.8 Inconsistency. In the event of any inconsistency between the terms of this
Agreement and any of the Exhibits, the terms of this Agreement (other than
charges for Services) will control.

 

4.9 Assignment. No party may assign its respective rights or delegate its
respective obligations under this Agreement without the express prior written
consent of the other party; provided, however, that the Providing Party may
perform its obligations through third parties so long as the Providing Party
remains fully responsible for the performance of its obligations under this
Agreement in accordance with its terms, as contemplated by Section 2.1(d).

 

4.10 Entire Agreement. This Agreement, the Ancillary Agreements, the Exhibits,
the Schedules and appendices hereto and thereto contain the entire agreement
between the parties with respect to the subject matter hereof, supersede all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter and there are
no agreements or understandings between the parties with respect to such subject
matter other than those set forth or referred to herein or therein.

 

20



--------------------------------------------------------------------------------

4.11 Dispute Resolution.

 

(a) The procedures for discussion, negotiation and mediation set forth in this
Section 4.11 will apply to all disputes, controversies or claims (whether
arising in contract, tort or otherwise) that may arise out of or relate to, or
arise under or in connection with this Agreement, or the transactions
contemplated hereby (including all actions taken in furtherance of the
transactions contemplated hereby on or prior to the date hereof), or the
commercial or economic relationship of the parties relating hereto or thereto,
between or among any of the parties and/or their respective Affiliates.

 

(b) It is the intent of the parties to use their respective commercially
reasonable efforts to resolve expeditiously any dispute, controversy or claim
between or among them with respect to the matters covered hereby that may arise
from time to time on a mutually acceptable negotiated basis. In furtherance of
the foregoing, any party involved in a dispute, controversy or claim may deliver
a notice (an “Escalation Notice”) demanding an in person meeting involving
representatives of the parties at a senior level of management of the parties
(or if the parties agree, of the appropriate strategic business unit or division
within such entity). A copy of any such Escalation Notice will be given to the
General Counsel, or like officer or official, of each party involved in the
dispute, controversy or claim (which copy will state that it is an Escalation
Notice pursuant to this Agreement). Any agenda, location or procedures for such
discussions or negotiations between the parties may be established by the
parties from time to time; provided, however, that the parties will use their
commercially reasonable efforts to meet within 10 days of the Escalation Notice.

 

(c) If the representatives of the parties do not meet within 10 days of the
Escalation Notice or are unable to reach a mutually satisfactory resolution
within 20 days following the date of the Escalation Notice, or any mutually
agreed extension thereof, either party may initiate arbitration in accordance
with the procedures set forth in clause (d) below. Nothing contained herein
shall be construed to limit the right of either party to seek preliminary or
interlocutory relief from a court of competent jurisdiction if it believes that
such action is necessary to preserve its rights pending arbitration in
accordance with clause (d) below.

 

(d) The parties agree that any dispute arising out of or relating to this
Agreement, including but not limited to any dispute concerning the negotiation,
interpretation, performance, enforcement and validity hereof, that is not
resolved after compliance with the provisions set forth in Sections 4.11(a), (b)
and/or (c), above, shall be determined by final and binding arbitration in Los
Angeles, California in accordance with the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (“AAA”) then in force at the
time such arbitration is commenced; provided that: (i) the arbitration shall be
conducted before a single neutral arbitrator experienced in the motion picture
industry (“Arbitrator”) who shall be appointed by mutual agreement of the
parties, or by the AAA in accordance with its Rules if the parties are not able
to agree on a single arbitrator within [30] days of the commencement of
arbitration; provided that if the parties are unable to mutually agree on an
arbitrator, one shall be

 

21



--------------------------------------------------------------------------------

appointed by the AAA; (ii) the parties shall be entitled to discovery as
provided in California Code of Civil Procedure sections 1283.05 and 1283.1;
(iii) in deciding any such matter, the arbitrator(s) shall follow the
substantive law of the State of California as it would be applied by California
courts; (iv) either party may, without waiving its right to arbitration, seek
preliminary or interlocutory relief from a court of competent jurisdiction if it
believes that such action is necessary to preserve its rights pending
arbitration; (v) all arbitration proceedings (including any discovery and other
evidence in connection therewith) shall be closed to the public and shall remain
confidential; (vi) arbitration awards hereunder may be entered and enforced as
provided in California Code of Civil Procedure sections 1285 et seq. and (vii)
no party shall seek damages prohibited by Section 2.7 of this Agreement.

 

(e) Unless otherwise agreed in writing, the parties will continue to provide,
service and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of this Section 4.11, except to
the extent such commitments are the subject of such dispute, controversy or
claim

 

4.12 Severability of Provisions. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, will remain in full force and effect and will in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination, the parties will negotiate
in good faith in an effort to agree upon such a suitable and equitable provision
to affect the original intent of the parties.

 

4.13 Waiver. Waiver by any party of any default by the other party of any
provision of this Agreement will not be deemed a waiver by the waiving party of
any subsequent or other default, nor will it prejudice the rights of the other
party.

 

4.14 Governing Law. This Agreement will be governed by and construed and
interpreted in accordance with the laws of the State of California, irrespective
of the choice of laws principles of the State of California, except to the
extent the substantive laws of the State of Delaware are mandatorily applicable
under Delaware law.

 

4.15 Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

 

22



--------------------------------------------------------------------------------

4.16 Notices. All notices or other communications under this Agreement will be
in writing and will be deemed to be duly given when (a) delivered in person or
(b) deposited in the United States mail or private express mail, postage
prepaid, addressed as follows:

 

If to Studio, to:

 

DreamWorks L.L.C.

Grandview Building

1000 Flower Street

Glendale, California 91201

Attn: General Counsel

 

If to DWA or DWA LLC to:

 

DreamWorks Animation SKG, Inc.

Grandview Building

1000 Flower Street

Glendale, California 91201

Attn: General Counsel

 

Any party may, by notice to the other party, change the address to which such
notices are to be given.

 

23



--------------------------------------------------------------------------------

4.17 Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement, and will become
effective when one or more counterparts have been signed by each of the parties
and delivered.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf by its duly authorized individual as of the date first
written above.

 

DREAMWORKS L.L.C.   DREAMWORKS ANIMATION SKG, INC. By:  

/s/ Brian Edwards

--------------------------------------------------------------------------------

  By:  

/s/ Katherine Kendrick

--------------------------------------------------------------------------------

Its:   Vice President and General Counsel   Its:   Vice President and General
Counsel

 

24